Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This Communication is in response to applicants’ amendment filed on February 9, 2022.


Response to Amendment

Applicant has amended claims 1, 9, 12, and 16; claim 7 is/are cancelled; and claims 1-6 and 8-20 are pending.






Allowable Subject Matter

Claims 1-6 and 8-20 are allowed.
Claim 7 is/are cancelled.


5.	The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a system, comprising: a first blockchain node in a blockchain network including another blockchain nodes, the first blockchain node comprising a processing device configured to: identify a blockchain transaction that requires commitment, and execute a smart contract associated with the blockchain transaction by the first blockchain node; and Page 3 of 13Serial No. 16/001,218 Atty Dkt. No. P201705542US01 a proxy agent, implemented via a computer and configured to act on behalf of the other blockchain node, co-located with the first blockchain node, the proxy agent being configured to: execute the smart contract with the first blockchain node, where the proxy agent stores a ledger of transactions submitted only to the first blockchain node, wherein the first blockchain node is also configured to: commit the blockchain transaction, and store the blockchain transaction in a ledger maintained by the first blockchain node.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 


/RAZU A MIAH/Primary Examiner, Art Unit 2441